RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 7/29/2022 have been received. In the response filed on 7/29/2022, claim 1 was amended. 
Claims 1 and 11-13 are pending.
Claims 2-10 are canceled. 
Claims 1 and 11-13 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Withdrawn Rejections
The rejections, made of record in the office action mailed on 3/29/2022, have been withdrawn due to applicant’s amendment filed on 7/29/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not convey to one having ordinary skill in the art at the time of filing the invention that the inventor was in possession of the invention as presently claimed. MPEP 2163. 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163.
An applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966.

Issue #1: tablet consisting of (a) about 54.6 wt.% of solid particles
Amended claim 1 recites a compressed tablet consisting of about 54.6 wt.%, based on total weight of the compressed table, of solid particles. 
The specification does not provide a general range of solid particles in the tablet. 
The specification discloses one example of a compressed tablet made from particles. Example 5 discloses: 
100 g of powder consisting of 27 g of vitamin A acetate particles (as obtained in Example 1 ), 33.24 g microcrystalline cellulose, 49.86 g calcium phosphate and 0.2 g of magnesium stearate was mixed during 10 min. This end preparation was then compressed with a pressure of 35 KN. The tablets (common disk-shaped; 0.2 g).

Example 5 does not disclose a tablet containing 54.6 wt. % particles. 
Example 5 does not support the claimed tablet consisting of about 54.6 wt.% of solid particles. 
Therefore, the newly added limitation of a “compressed tablet consisting of: (a) about 54.6 wt.%, based on total weight of the compressed table, of solid particles” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #2: tablet consisting of (b) about 18.1 wt.%, based on total weight of the compressed tablet, of microcrystalline cellulose
Amended claim 1 recites a compressed tablet consisting of about 18.1 wt.%, based on total weight of the compressed tablet, of microcrystalline cellulose. 
The specification does not provide a general range of microcrystalline cellulose in the tablet. 
The specification discloses one example of a compressed tablet made from particles. Example 5 discloses: 
100 g of powder consisting of 27 g of vitamin A acetate particles (as obtained in Example 1 ), 33.24 g microcrystalline cellulose, 49.86 g calcium phosphate and 0.2 g of magnesium stearate was mixed during 10 min. This end preparation was then compressed with a pressure of 35 KN. The tablets (common disk-shaped; 0.2 g).

Example 5 does not disclose a tablet containing 18.1 wt. % microcrystalline cellulose. 
Example 5 does not support the claimed tablet consisting of about 18.1 wt.%, based on total weight of the compressed tablet, of microcrystalline cellulose. 
The specification does not disclose microcrystalline cellulose outside of the discussion of Example 5. 
The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
Therefore, the newly added limitation of a “compressed tablet consisting of . . . (b) about 18.1 wt.%, based on total weight of the compressed tablet, of microcrystalline cellulose” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #3: tablet consisting of (c) about 27.2 wt.%, based on total weight of the compressed tablet, of calcium phosphate
Amended claim 1 recites a compressed tablet consisting of (c) about 27.2 wt.%, based on total weight of the compressed tablet, of calcium phosphate. 
The specification does not provide a general range of calcium phosphate in the tablet. 
The specification discloses one example of a compressed tablet made from particles. Example 5 discloses: 
100 g of powder consisting of 27 g of vitamin A acetate particles (as obtained in Example 1 ), 33.24 g microcrystalline cellulose, 49.86 g calcium phosphate and 0.2 g of magnesium stearate was mixed during 10 min. This end preparation was then compressed with a pressure of 35 KN. The tablets (common disk-shaped; 0.2 g).
Example 5 does not disclose a tablet containing about 27.2 wt.% calcium phosphate. 
Example 5 does not support the claimed tablet consisting of about 27.2 wt.%, based on total weight of the compressed tablet, of calcium phosphate. 
The specification does not disclose calcium phosphate outside of the discussion of Example 5. 
The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
Therefore, the newly added limitation of a “compressed tablet consisting of . . . (c) about 27.2 wt.%, based on total weight of the compressed tablet, of calcium phosphate” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #4: tablet consisting of (d) about 0.1 wt.%, based on total weight of the compressed tablet, of magnesium stearate
Amended claim 1 recites a compressed tablet consisting of (d) about 0.1 wt.%, based on total weight of the compressed tablet, of magnesium stearate. 
The specification does not provide a general range of magnesium stearate in the tablet. 
The specification discloses one example of a compressed tablet made from particles. Example 5 discloses: 
100 g of powder consisting of 27 g of vitamin A acetate particles (as obtained in Example 1 ), 33.24 g microcrystalline cellulose, 49.86 g calcium phosphate and 0.2 g of magnesium stearate was mixed during 10 min. This end preparation was then compressed with a pressure of 35 KN. The tablets (common disk-shaped; 0.2 g).

Example 5 does not disclose a tablet containing about 0.1 wt.%, based on total weight of the compressed tablet, of magnesium stearate. 
Example 5 does not support the claimed tablet consisting of about 0.1 wt.%, based on total weight of the compressed tablet, of magnesium stearate. 
The specification does not disclose magnesium stearate outside of the discussion of Example 5. 
The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
Therefore, the newly added limitation of a “compressed tablet consisting of . . . (d) about 0.1 wt.%, based on total weight of the compressed tablet, of magnesium stearate” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #5: the solid particles consist of, based on the total weight of the solid particles, of (iv) 0.75 - 1.50 wt.% of butylated hydroxytoluene (BHT) and (v) 0.75 wt.% of tocopherol
Amended claim 1 recites a compressed tablet consisting of solid particles. Amended claim 1 recites the solid particles consist of, based on the total weight of the solid particles, of (iv) 0.75 - 1.50 wt.% of butylated hydroxytoluene (BHT) and (v) 0.75 wt.% of tocopherol. 
On page 7, the specification discloses: 
Furthermore, the solid particles can comprise further ingredients (auxiliary agents). Such auxiliary agents are for example antioxidants (such as ascorbic acid or salts thereof, tocopherol (synthetic or natural)), butylated hydroxytoluene (BHT), ascorbyl palmitate, butylated hydroxyanisole (BHA), propyl gallate, tert. butyl hydroxyquinoline, ethoxyquin and/or ascorbic acid esters of a fatty acid); stabilisers (such as gel-forming agents as xanthan gum, gellan gum); humectants (such as glycerine, sorbitol, polyethylene glycol); dyes; fragrances; fillers and buffers.

These auxiliary agents can be useful for the solid particles, for their production, for the final product (for what the solid particles used) and/or for the production of the final product. 

These compounds can optionally be used in an amount of up to 15 wt.-%, based on the solid particles.

In Example 1, the specification discloses solid particles containing 0.75 wt. % BHT and 0.75 wt. % dl-alpha-Tocopherol (p. 11, Table 1). 
In Example 3, the specification discloses solid particles containing 1.50 wt. % BHT (p. 13, Table 3). Example 3 does not contain tocopherol. 
In Example 4, the specification discloses solid particles containing 0.75 wt. % BHT and 0.75 wt. % dl-alpha-Tocopherol (p. 14-15, Table 4). 

The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
The specification does not disclose a specific range of BHT. 
The specification does not disclose a specific range of tocopherol. 
The specification does not disclose a range of BHT when used in combination with tocopherol.
Therefore, the newly added combination of limitations of a “compressed tablet consisting of . . . solid particles wherein the solid particles consist of . . . (iv) 0.75 - 1.50 wt.% of butylated hydroxytoluene (BHT) and (v) 0.75 wt.% of tocopherol” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #6: the solid particles consist of, based on the total weight of the solid particles, of (v) 2 -3 wt.% of water
Amended claim 1 recites a compressed tablet consisting of solid particles. Amended claim 1 recites the solid particles consist of, based on the total weight of the solid particles, of (v) 2 -3 wt.% of water. 
The specification does not disclose a range of water. 
 In Examples 1, 2, and 4, the specification discloses solid particles containing 2.00 wt. % water (p. 11, Table 1; p. 12-13, Table 2; p. 14-15, Table 4). 
In Example 3, the specification discloses solid particles containing 3.00 wt. % water.  
In Example 4, the specification discloses solid particles containing 0.75 wt. % BHT and 0.75 wt. % dl-alpha-Tocopherol (p. 14-15, Table 4). 

The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
The specification does not disclose a range of water in the particles. 
Therefore, the newly added combination of limitations of a “compressed tablet consisting of . . . solid particles wherein the solid particles consist of . . . (v) 2 -3 wt.% of water” adds new matter to the claims. The new matter must be deleted from the claims.

Issue #7: Combination of ranges presented in claim 1
The specification does not provide guidance of how to pick and choose one percent amount of one ingredient from one example and apply that amount to other examples and other non-disclosed embodiments. 
The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, they were in possession of the invention, and that the invention, in that context, is whatever is now claimed. 
Therefore, the newly added combination of ranges of ingredients adds new matter to the claims. The new matter must be deleted from the claims.

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Response to Arguments
Applicant's arguments filed 7/29/2022 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619